Case 1:19-cv-02151-CFC Document9 Filed 01/13/20 Page 1 of 2 PagelD #: 43

rn the dutea Sates Avireier Het
el von RE

 

Dlaswnice lbs |
| Joo Je Nat oh.
_y. Ci #19 ONS1-CFC
Ledeeraeut ot bkeetTonls et al,
be beau Bs,

}

 

Bs! Motios Te ADbur7 bull Skul CML MS TOMES

 

 

 

 

 

a net

_ Aut A Denied h Me bt. Move abl VE LO,
Me baht Mbt lhaar bodabel 4 Ent} SnbE oF te Mf,

 

: wile! A
ce Salle MSA Mentolals Lith,
at Al sttert Md TE Aad etl. sler be tbe 22 fa

: Lb A LMCET Mei Ha Mootle

 

 

 

 

 

 

 

 

 

 

 

ah te A Meio bee te butts, Motel Mol Letots bee
a) M0 MA
De LAIN - Mie —
_ a 0). BEM EURaTY Li hloloA ae

 

a bis,

|. ake. LE. Mali Wet bets bile Mbt, Mell Lill £ BOVE AE.
oh AL Nile LEW Aa Mistide, WAMU Volts, AM.

 

 

 

 

 

 

wt ha de 2 Pte Ms be wblorr AI,

 

 
Case 1:19-cv-02151-CFC Document9 Filed 01/13/20 Page 2 of 2 PagelD #: 44

 

Ml Wh: bedller Mace Lobel, Mb

 

fe wil Met Lt Me 2 Lah ort butl2 BEE
iL wi 7 be Mle Bi Sade We ULL,
ni Will Net bi MED bol ol We SEA MES ed
ww. wetbett HAP w woWt uk SWAMI BM Lai £
wall she bi ME B MME We bthtor c det BL

 

te We Luke hee? Lode! weet bY:

 

hee! Jl? WW SaaS
Weslo Pun bs Salh 4 $25 007

 

DIULL MH Pyotot 10,
Wi belt Lé O?7

 

 

 

 

 

 

 

 

 

 

 

 

 

 
